352 S.W.3d 415 (2011)
STATE of Missouri, Respondent,
v.
Kamal GASANOV, Appellant.
No. ED 95361.
Missouri Court of Appeals, Eastern District, Division Two.
November 8, 2011.
Lisa M. Stroup, St. Louis, MO, for appellant.
Chris Koster, Atty. Gen., Daniel N. McPherson, Asst. Atty. Gen., Jefferson City, MO, for respondent.
Before KATHIANNE KNAUP CRANE, P.J., LAWRENCE E. MOONEY, J., and KENNETH M. ROMINES, J.

ORDER
PER CURIAM.
Kamal Gasanov appeals the judgment entered after a jury found him guilty of second-degree domestic assault, Section 565.073 RSMo 2000, armed criminal action, Section 571.015 RSMo 2000, and third-degree *416 domestic assault, Section 565.074 RSMo 2000. No jurisprudential purpose would be served by a written opinion. We have furnished the parties with a memorandum, for their information only, setting forth the reasons for our decision. We affirm. Rule 30.25(b).